DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Stuckman (US 2014/0115636), hereinafter referred to as Stuckman, in view of Berger (US 2015/0095460), hereinafter referred to as Berger, in view of Lavender (US 2016/0165307), hereinafter referred to as Lavender

7.	Regarding claim 1, Stuckman discloses a method, comprising:  at an electronic device in communication with a display generation component and one or more input devices (fig. 1-2, paragraphs 39-40 wherein selections of video programs are mad using a user input interface):  displaying, via the display generation component, a user interface associated with an episodic series of content, wherein the episodic series of content includes a plurality of episodes from a given season of the episodic series of content, including a first set of one or more episodes that are currently downloaded on the electronic device and a second set of one or more episodes that are not currently downloaded on the electronic device (fig. 1-3, paragraph 53 wherein user notified of content ready to watch, and content in process of downloading to DVR), 
and wherein the user interface:  includes one or more representations of the first set of one or more episodes that are currently downloaded on the electronic device (fig. 1-3, paragraphs 40-41 wherein user input interface lists downloaded content on device); 
and does not include a representation of a given episode from the second set of one or more episodes that are not currently downloaded on the electronic device (fig. 1-3, paragraphs 41-42 wherein user notified of episodes not yet available and user can select content to download).
However Stuckman is silent in regards to disclosing in accordance with a determination that the one or more episode download criteria are not met, forgoing automatically initiating the process for downloading the one or more episodes in the second set of one or more episodes.
Berger discloses in accordance with a determination that the one or more episode download criteria are not met, forgoing automatically initiating the process for downloading the one or more episodes in the second set of one or more episodes (fig. 1-3, paragraphs 65-67 wherein downloads are prevented when device lacks free space for content download or network connection is inadequate).  Berger (paragraph 54) provides motivation to combine the references wherein request that some or all new episodes of the series be automatically downloaded to the device as they become available.  All of the elements are known.  Combining the references would yield the instant claims wherein content is downloaded to electronic device for user consumption when certain conditions are met.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
However Stuckman and Berger are silent in regards to disclosing in accordance with a determination that a user account associated with the electronic device has viewed a respective episode of the plurality of episodes from the given season of the episodic series of content and that a next episode in the episodic series of content is in the second set of one or more episodes: in accordance with a determination that one or more episode download criteria are met, including a criterion that is satisfied when the respective episode is in the first set of one or more episodes, automatically initiating a process for downloading one or more episodes in the second set of one or more episodes.
Lavender discloses in accordance with a determination that a user account associated with the electronic device has viewed a respective episode of the plurality of episodes from the given season of the episodic series of content and that a next episode in the episodic series of content is in the second set of one or more episodes: in accordance with a determination that one or more episode download criteria are met, including a criterion that is satisfied when the respective episode is in the first set of one or more episodes, automatically initiating a process for downloading one or more episodes in the second set of one or more episodes (fig. 12-14, paragraphs 118 and 575-577 wherein a system for providing individual users access to audio/visual content allows for the user to view downloaded content, will allow users to book programs which will automatically download each episode immediately after being broadcast).  Lavender (paragraph 118) provides motivation to combine the references wherein the system comprising means for storing content, means for enabling a user to download content, means for enabling a user to view the downloaded content.  All of the elements are known.  Combining the references would yield the instant claims wherein user device can download multiple episodes of content for future viewing.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.    

8.	Regarding claim 2, Stuckman discloses the method of claim 1, wherein the plurality of episodes from the given season of the episodic series of content comprises a sequence of episodes (fig. 1-3, paragraph 41 wherein current episodes of ER are selectable for download and future episodes of ER are not available but will be available in the future), 
a requirement that the user of the electronic device has viewed the respective episode in the first set of one or more episodes, previous to an episode in the second set of one or more episodes in the sequence of episodes of the plurality of episodes (fig. 1-3, paragraphs 94-96 wherein video programming is watched in sequence, and system automatically downloads next unwatched video program when it becomes available);
and a requirement that the one or more episodes in the second set of one or more episodes are available for download (fig. 1-3, paragraphs 94-96 wherein video programming is watched in sequence, and system automatically downloads next unwatched video program when it becomes available).
Berger discloses and wherein the one or more episode download criteria include one or more of:  a requirement that a user of the electronic device has entitlement to download the one or more episodes in the second set of one or more episodes (fig. 1-3, paragraphs 42-43 wherein user has paid monthly subscription fee for access to episodes of content).

9.	Regarding claim 3, Stuckman discloses the method of claim 2, further comprising:  while displaying the user interface including a download affordance, receiving, via the one or more input devices, a user input selecting the download affordance (fig. 1-3, paragraphs 41-42 wherein user makes input selections of programming to download); 
and in response to receiving the user input selecting the download affordance, initiating the process for downloading the one or more episodes in the second set of one or more episodes, including:  in accordance with a determination that a second episode in the second set of one or more episodes should be next to be downloaded, displaying, via the display generation component (fig. 1-3, paragraphs 70-72 wherein system attempts to maintain the next two or three episodes of a user’s favorite programming), 
a first portion of a second user interface associated with the episodic series of content, different from the user interface associated with the episodic series of content, wherein the first portion of the second user interface includes a representation of the second episode and a first selectable option that is selectable to initiate a process to download the second episode to the electronic device (fig. 1-3, paragraph 55 wherein user selection initiates downloading of selected content); 
and in accordance with a determination that a third episode in the second set of one or more episodes should be next to be downloaded, displaying, via the display generation component, a second portion of the second user interface, different from the first portion, wherein the second portion of the second user interface includes a representation of the third episode and a second selectable option that is selectable to initiate a process to download the third episode to the electronic device, wherein the third episode is different from the second episode (fig. 1-3, paragraphs 70-72 wherein system attempts to maintain the next two or three episodes of a user’s favorite programming).

10.	Regarding claim 4, Berger discloses the method of claim 1, wherein the process for downloading the one or more episodes in the second set of one or more episodes includes beginning download of a respective episode in the second set of one or more episodes without navigating away from the user interface associated with the episodic series of content (fig. 1-3, paragraph 63 wherein downloading of new episodes of program occurs automatically in the background when episodes become available).

11.	Regarding claim 5, Berger discloses the method of claim 4, wherein:  in accordance with the determination that the one or more episode download criteria are met, the user interface associated with the episodic series of content includes a representation of the respective episode, and a download affordance is displayed with the representation of the respective episode (fig. 1-3, paragraphs 60-61 wherein subscribed user presented with status of downloading episodes), 
and in accordance with the determination that the one or more episode download criteria are not met, the user interface associated with the episodic series of content does not include a representation of the respective episode (fig. 1-3, paragraphs 60-61 wherein non-subscribed user is not presented with status of downloading episodes).

12.	Regarding claim 6, Stuckman discloses the method of claim 5, wherein:  the plurality of episodes from the given season of the episodic series of content comprises a sequence of episodes (fig. 1-3, paragraphs 94-96 wherein video programming is watched in sequence, and system automatically downloads next unwatched video program when it becomes available); 
a user account associated with the electronic device includes an indication that a given episode in the first set of one or more episodes has been most recently watched (fig. 1-3, paragraph 22 wherein usage profile of subscriber is used by system to determine watched content);
a next episode after the given episode in the sequence of episodes is not currently downloaded on the electronic device (fig. 1-3, paragraph 41 wherein next episode of content is not currently available, but includes download availability date); 
in accordance with a determination that the given episode is a first episode of the plurality of episodes, the respective episode is a second episode in the second set of one or more episodes and the download affordance displayed with the representation of the respective episode is selectable to initiate a process for downloading the second episode (fig. 1-3, paragraph 55 wherein user can initiate downloading of a particular episode if it is available for download); 
and in accordance with a determination that the given episode is a third episode of the plurality of episodes, the respective episode is a fourth episode in the second set of one or more episodes and the download affordance displayed with the representation of the respective episode is selectable to initiate a process for downloading the fourth episode (fig. 1-3, paragraphs 94-96 wherein video programming is watched in sequence, and system automatically downloads next unwatched video program when it becomes available).

13.	Regarding claim 7, Berger discloses the method of claim 5, wherein the one or more representations of the first set of one or more episodes are displayed in a first portion in the user interface associated with downloaded episodes, and the representation of the respective episode is displayed in a second portion in the user interface, different from the first portion (fig. 9-11, paragraphs 73-74 wherein selectable episodes of content are presented in first area, while downloads are listed in second area), 
the method further comprising:  after downloading the respective episode: in accordance with a determination that a user account associated with the electronic device does not include an indication that at least a portion of the respective episode has been played, maintaining display of the representation of the respective episode in the second portion in the user interface (fig. 1-3, paragraph 65 wherein system maintains downloads of content of possible interest to the user for selection).

14.	Regarding claim 8, Berger discloses the method of claim 7, further comprising:  after downloading the respective episode: in accordance with a determination that the user account includes the indication that at least a portion of the respective episode has been played: ceasing display of the representation of the respective episode in the second portion in the user interface (fig. 1-3, paragraph 57 wherein system deletes old and viewed downloaded content); 
and displaying the representation of the respective episode in the first portion in the user interface (fig. 9-11, paragraphs 73-74 wherein selectable episodes of content are presented in first area, while downloads are listed in second area).

15.	Regarding claim 9, Stuckman discloses the method of claim 7, further comprising:  after downloading the respective episode: in accordance with a determination that the user account includes an indication that the respective episode has completed playback and in accordance with a determination that a second respective episode, next in a sequence of episodes of the plurality of episodes after the respective episode, is available for download, the user interface includes a representation of the second respective episode, wherein the second respective episode is in the second set of one or more episodes (fig. 1-3, paragraphs 94-96 wherein video programming is watched in sequence, and system automatically downloads next unwatched video program when it becomes available); 
and in accordance with the determination that the user account includes an indication that the respective episode has completed playback and in accordance with a determination that the second respective episode is not available for download, the user interface does not include the representation of the second respective episode (fig. 1-3, paragraph 41 wherein current episodes of ER are selectable for download and future episodes of ER are not available but will be available in the future).

16.	Regarding claim 10, Berger discloses the method of claim 1, further comprising:  in accordance with the determination that the one or more episode download criteria are met, automatically initiating a process to delete one or more episodes in the first set of one or more episodes from the electronic device (fig. 1-3, paragraph 57 wherein system deletes old and viewed downloaded content).

17.	Regarding claim 11, Stuckman discloses an electronic device, comprising:  one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for:  displaying, via a display generation component, a user interface associated with an episodic series of content, wherein the episodic series of content includes a plurality of episodes from a given season of the episodic series of content, including a first set of one or more episodes that are currently downloaded on the electronic device and a second set of one or more episodes that are not currently downloaded on the electronic device (fig. 1-3, paragraph 53 wherein user notified of content ready to watch, and content in process of downloading to DVR), 
and wherein the user interface:  includes one or more representations of the first set of one or more episodes that are currently downloaded on the electronic device (fig. 1-3, paragraphs 40-41 wherein user input interface lists downloaded content on device); 
and does not include a representation of a given episode from the second set of one or more episodes that are not currently downloaded on the electronic device (fig. 1-3, paragraphs 41-42 wherein user notified of episodes not yet available and user can select content to download).
However Stuckman is silent in regards to disclosing in accordance with a determination that the one or more episode download criteria are not met, forgoing automatically initiating the process for downloading the one or more episodes in the second set of one or more episodes
Berger discloses in accordance with a determination that the one or more episode download criteria are not met, forgoing automatically initiating the process for downloading the one or more episodes in the second set of one or more episodes (fig. 1-3, paragraphs 65-67 wherein downloads are prevented when device lacks free space for content download or network connection is inadequate).  Berger (paragraph 54) provides motivation to combine the references wherein request that some or all new episodes of the series be automatically downloaded to the device as they become available.  All of the elements are known.  Combining the references would yield the instant claims wherein content is downloaded to electronic device for user consumption when certain conditions are met.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
However Stuckman and Berger are silent in regards to disclosing in accordance with a determination that a user account associated with the electronic device has viewed a respective episode of the plurality of episodes from the given season of the episodic series of content and that a next episode in the episodic series of content is in the second set of one or more episodes: in accordance with a determination that one or more episode download criteria are met, including a criterion that is satisfied when the respective episode is in the first set of one or more episodes, automatically initiating a process for downloading one or more episodes in the second set of one or more episodes.
Lavender discloses in accordance with a determination that a user account associated with the electronic device has viewed a respective episode of the plurality of episodes from the given season of the episodic series of content and that a next episode in the episodic series of content is in the second set of one or more episodes: in accordance with a determination that one or more episode download criteria are met, including a criterion that is satisfied when the respective episode is in the first set of one or more episodes, automatically initiating a process for downloading one or more episodes in the second set of one or more episodes (fig. 12-14, paragraphs 118 and 575-577 wherein a system for providing individual users access to audio/visual content allows for the user to view downloaded content, will allow users to book programs which will automatically download each episode immediately after being broadcast).  Lavender (paragraph 118) provides motivation to combine the references wherein the system comprising means for storing content, means for enabling a user to download content, means for enabling a user to view the downloaded content.  All of the elements are known.  Combining the references would yield the instant claims wherein user device can download multiple episodes of content for future viewing.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

18.	Regarding claim 12, Stuckman discloses a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device, cause the electronic device to:  display, via a display generation component, a user interface associated with an episodic series of content, wherein the episodic series of content includes a plurality of episodes from a given season of the episodic series of content, including a first set of one or more episodes that are currently downloaded on the electronic device and a second set of one or more episodes that are not currently downloaded on the electronic device (fig. 1-3, paragraph 53 wherein user notified of content ready to watch, and content in process of downloading to DVR), 
and wherein the user interface:  includes one or more representations of the first set of one or more episodes that are currently downloaded on the electronic device (fig. 1-3, paragraphs 40-41 wherein user input interface lists downloaded content on device); 
and does not include a representation of a given episode from the second set of one or more episodes that are not currently downloaded on the electronic device (fig. 1-3, paragraphs 41-42 wherein user notified of episodes not yet available and user can select content to download).
However Stuckman is silent in regards to disclosing in accordance with a determination that the one or more episode download criteria are not met, forgo automatically initiating the process for downloading the one or more episodes in the second set of one or more episodes.
Berger discloses in accordance with a determination that the one or more episode download criteria are not met, forgo automatically initiating the process for downloading the one or more episodes in the second set of one or more episodes (fig. 1-3, paragraphs 65-67 wherein downloads are prevented when device lacks free space for content download or network connection is inadequate).  Berger (paragraph 54) provides motivation to combine the references wherein request that some or all new episodes of the series be automatically downloaded to the device as they become available.  All of the elements are known.  Combining the references would yield the instant claims wherein content is downloaded to electronic device for user consumption when certain conditions are met.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
However Stuckman and Berger fails is silent in regards to disclosing in accordance with a determination that a user account associated with the electronic device has viewed a respective episode of the plurality of episodes from the given season of the episodic series of content and that a next episode in the episodic series of content is in the second set of one or more episodes: in accordance with a determination that one or more episode download criteria are met, including a criterion that is satisfied when the respective episode is in the first set of one or more episodes, automatically initiate a process for downloading one or more episodes in the second set of one or more episodes.
Lavender discloses in accordance with a determination that a user account associated with the electronic device has viewed a respective episode of the plurality of episodes from the given season of the episodic series of content and that a next episode in the episodic series of content is in the second set of one or more episodes: in accordance with a determination that one or more episode download criteria are met, including a criterion that is satisfied when the respective episode is in the first set of one or more episodes, automatically initiate a process for downloading one or more episodes in the second set of one or more episodes (fig. 12-14, paragraphs 118 and 575-577 wherein a system for providing individual users access to audio/visual content allows for the user to view downloaded content, will allow users to book programs which will automatically download each episode immediately after being broadcast).  Lavender (paragraph 118) provides motivation to combine the references wherein the system comprising means for storing content, means for enabling a user to download content, means for enabling a user to view the downloaded content.  All of the elements are known.  Combining the references would yield the instant claims wherein user device can download multiple episodes of content for future viewing.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010. The examiner can normally be reached Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CNH/
/JEFFEREY F HAROLD/           Supervisory Patent Examiner, Art Unit 2424